Citation Nr: 0602085	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a bilateral 
shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The Board notes that in the veteran's September 2003 
substantive appeal, he additionally contended that his low 
back and shoulder conditions were secondary to the service-
connected right knee degenerative arthritis.  The RO has not 
adjudicated the veteran's claims on a secondary causation 
basis.  As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  The instant decision shall address direct 
causation only.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur a low back condition due to any 
incident of active military service.  Mild disk bulge at L2-
3, L3-4, L4-5, and L5-S1, degenerative disc disease (DDD) at 
L2-3 and L5-S1, and mild bilateral neural foraminal narrowing 
of L5-S1 did not manifest within the year following the 
veteran's separation from active duty service.

3.  The veteran did not incur a bilateral shoulder condition 
due to any incident of active military.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for a low back condition are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

3.  The criteria for the establishment of service connection 
for a bilateral shoulder condition are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2003, prior to the initial 
decision on the claims in April 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the February 2003 
as to what kinds of evidence was needed to substantiate the 
service connection claims on a direct causation basis.  The 
veteran was informed that evidence towards substantiating his 
claims would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Moreover, the April 2003 
rating decision and the July 2003 statement of the case 
(SOC), in conjunction with the February 2003 letter, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

The veteran was not specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims; however, he was notified of the 
evidence necessary to support his claims.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claims.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination, have been 
obtained in support of the claims on appeal.  The veteran 
denied the opportunity to present personal testimony in 
support of his claims.  See VA Form 9 received in September 
2003.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for low back and bilateral shoulder conditions.  
At the outset, the Board notes the RO adjudicated the 
veteran's claims solely on a direct causation basis.  
Although the veteran now contends that the disorders are 
caused by the service-connected degenerative arthritis of the 
right knee, (i.e., a "secondary" service connection claim), 
the Board's decision to proceed in adjudicating these claims 
on a direct causation basis does not, therefore, prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As noted in the 
Introduction, the secondary service connection claims have 
been referred to the RO for proper development and 
adjudication.  Having carefully considered the veteran's 
claims in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claims and the appeals as to these issues will be 
denied.

I.  Low Back Condition

In this matter, the veteran's service medical records do not 
support his contention. They are wholly devoid of any 
complaints, treatment, or diagnoses of a low back condition.   
Post-service, reports of VA examination dated between 1977 
and 2001 are negative for any complaints or diagnoses 
referable to the veteran's low back, as are VA outpatient 
treatment records dated between 1977 and 1999.

The first complaints of low back pain are contained in VA 
outpatient treatment records dated in June 2000, some 23 
years after the veteran's separation from active service.  At 
the time, the veteran reported chronic low back pain.  The 
first indication of mild disk bulge at L2-3, L3-4, L4-5, and 
L5-S1, degenerative disc disease (DDD) at L2-3 and L5-S1, and 
mild bilateral neural foraminal narrowing of L5-S1 is dated 
in January 2001, and thus, outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§ 3.307, 3.309.

With regard to the 23-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints with respect to the veteran's low back, the Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that a low back disability is the result of service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of a low back 
disability between the period of active duty and the initial 
complaints in 2000 is itself evidence which tends to show 
that a low back disability did not have its onset in service 
or for many years thereafter and is not the result of active 
military service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of mild disk bulge at 
L2-3, L3-4, L4-5, and L5-S1, DDD at L2-3 and L5-S1, and mild 
bilateral neural foraminal narrowing of L5-S1, there is no 
evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of a chronic low back disability during the 
veteran's active duty service or within the year following 
his separation from said service.  38 C.F.R. §§  3.30, 3.307, 
3.309.  Moreover, there are no opinions of record that the 
current low back condition is related to the veteran's active 
duty service.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.

8 C.F.R. § 3.159(c)(4)(i).  Because the requirements in 
subsections (B) or (C) are not met with regard to the claim 
for service connection for a low back condition, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

While the veteran contends that a low back disability has 
been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
II. Bilateral Shoulder Condition

In this matter, the veteran's service medical records do not 
support his contention. They are wholly devoid of any 
complaints, treatment, or diagnoses of a bilateral shoulder 
condition.   Post-service, reports of VA examination dated 
between 1977 and 2001 are negative for any complaints or 
diagnoses referable to the shoulders, as are VA outpatient 
treatment records dated between 1977 and 1999.

The first notation that the veteran had orthoscopic surgery 
on his right shoulder are contained in VA outpatient 
treatment records dated in February 2002, some 25 years after 
the veteran's separation from active service.  At the time, 
the treatment provider noted the veteran indicated that the 
surgery followed a work injury.  

With regard to the 25-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints with respect to the veteran's right shoulder, the 
Board notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that a bilateral shoulder condition is the result of 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey, 2 Vet. App. at 
74.  Thus, the lack of any objective evidence of a bilateral 
shoulder disability between the period of active duty and the 
initial indication in 2002 is itself evidence which tends to 
show that a bilateral shoulder disability did not have its 
onset in service or for many years thereafter and is not the 
result of active military service.

Despite evidence of right shoulder arthroscopic surgery, 
there is no evidence of record to substantiate the critical 
second and third components of the Guiterrez inquiry, as 
enumerated above.  The service medical and personnel records 
do not support a finding of a bilateral shoulder disability 
during the veteran's active duty service.  38 C.F.R. 
§  3.303.  Moreover, there are no opinions of record that the 
right shoulder arthroscopic surgery was the result of a 
service-connected disease or injury.  In fact, the records 
reveal that the surgery was performed following a work 
injury.   In so concluding, the Board finds that it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas, 18 Vet. App. at 517 (2004), citing 
Paralyzed Veterans of Am., 345 F.3d at 1355-57.

While the veteran contends that a bilateral shoulder 
disability has been present since his separation from active 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a bilateral shoulder 
condition is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


